NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
S.O.I.TEC SILICON ON INSULATOR
TECHNOLOGIES, S.A. AND COMMISSARIAT A
L’ENERGIE ATOMIQUE,
Plczin,tiffs/C'0unterclaim Defen,dants-Appellants,
AND
SOITEC U.S.A., INC.,
Counterclaim Defendant-Appellan,t,
V.
MEMC ELECTRONIC MATERIALS, INC.,
Defen,dant/ C0unterclaimant-Cross Appellant.
2011-1534, -1541
Appea1s from the United States District C0urt for the
District of De1aware in case n0. 08-CV-O292, Judge Sue L.
R0binS0n.
ON MOTION
ORDER

SOITEC SILICON V. MEMC ELECTRONIC 2
S.O.I.Tec Si1icon on Insu1ator Techno1ogies, S.A., et
al. move without opposition for an extension of time, until
1\/lay 4, 2()12, to file their response and reply brief, and for
an extension of time, until June 4, 2012, for MEMC
E1ectronic Materia1s, Inc. to file its reply brief due to
settlement negotiations
Upon consideration there0f,
IT Is 0RDERED THAT:
The motion is granted
FoR THE CoURT
 1 5  /s/ J an Horbal__\[
Date J an Horbaly
Clerk '
cc: Michael L. Br0dy, Esq.
Robert M. Evans, Jr,, Esq.
s2 1
FlLED
U.S. COURT 0F A?PEALS FOB
THE FEDEHAL C|HCUIT
MAR 162UI2
JAN HOHBA|.Y
CLERK